 Case 2:18-cv-07524-MWF Document 23 Filed 09/25/19 Page 1 of 5 Page ID #:18315



 1   HILARY POTASHNER (Bar No. 167060)
     Federal Public Defender
 2   LAUREN COLLINS (Bar No. 240173)
     (E-Mail: Lauren_Collins@fd.org)
 3   Deputy Federal Public Defender
     321 East 2nd Street
 4   Los Angeles, California 90012-4202
     Telephone: (213) 894-3806
 5   Facsimile: (213) 894-0310
 6   SAIVANDANA PETERSON (Bar No. 320265)
     (E-Mail: Vandana_Peterson@fd.org)
 7   Deputy Federal Public Defender
     411 West Fourth Street Suite 7110
 8   Santa Ana, CA 92701
     Telephone: (714) 338-4500
 9   Facsimile: (714) 338-4520
     Attorneys for Petitioner
10
     XAVIER BECERRA
11   Attorney General of California
     HOLLY WILKENS
12   Supervising Deputy Attorney General
     RONALD JAKOB
13   Deputy Attorney General (Bar No. 131763)
     ANNIE FEATHERMAN FRASER (Bar No. 144662)
14   Deputy Attorney General
     600 West Broadway Suite 1800
15   San Diego, CA 92101
     Telephone: (619) 738-9137
16   Facsimile: (619) 645-2191
     E-Mail: Annie.Fraser@doj.ca.gov
17   Attorneys for Respondent
18                        UNITED STATES DISTRICT COURT
19                       CENTRAL DISTRICT OF CALIFORNIA
20                                   WESTERN DIVISION
21   ERIC WAYNE BENNETT,                  No. CV 18-07524-MWF
22                     Petitioner,        DEATH PENALTY CASE
23              v.                        JOINT STATEMENT ON EXHAUSTION
24   RONALD DAVIS, Warden,
     California State Prison at
25   San Quentin,
26                     Respondent.
27
28
 Case 2:18-cv-07524-MWF Document 23 Filed 09/25/19 Page 2 of 5 Page ID #:18316



 1          The parties, by and through their counsel of record, Deputy Federal Public
 2   Defenders Lauren Collins and Saivandana Peterson, and Deputy Attorney General Annie
 3   Featherman Fraser, submit this Joint Statement pursuant to the Court’s Initial Case
 4   Management Order, dated December 10, 2018 (Dkt. No. 10).
 5                           JOINT STATEMENT OF THE PARTIES
 6          The parties have met and conferred by email and telephone on their respective
 7   positions regarding the exhaustion status of all the claims contained in the Petition for
 8   Writ of Habeas Corpus (hereafter “Petition”) filed August 7, 2019. As provided by Local
 9   Rule 83-17.7(c), this joint statement identifies: (1) claims the parties agree are unexhausted;
10   (2) claims the parties agree are exhausted; and (3) sets forth the parties’ respective
11   positions on the subclaim on which the parties disagree regarding exhaustion. Pursuant to
12   the Court’s Order (dkt. no. 10), following this Court’s ruling on exhaustion, Petitioner
13   intends to request a stay-and-abeyance pending exhaustion of state remedies Rhines v.
14   Weber, 544 U.S. 269 (2005).
15                               STIPULATION OF THE PARTIES
16             1. The parties stipulate that the following claims are fully exhausted: 1, 4, 5, 7, 9,
17                 10, 11, 12, 13, 15, 16, 18, and 22.
18             2. The parties stipulate that the following claims are unexhausted: 20, 21, and
19                 25.
20             3. The parties stipulate that the following claims are partially unexhausted, as
21                 specified:
22                  Claim 3.E.5 alleging ineffective assistance of trial counsel (“IAC”) for
23                       failure to question Juror 4 about being a victim of a burglary during voir
24                       dire is unexhausted. The parties agree that Claim 3 is otherwise exhausted.
25                  Claim 6.B alleging prosecutorial misconduct based on violating the court’s
26                       order is unexhausted. The parties agree that Claim 6 is otherwise
27                       exhausted.
28
                                                      1
 Case 2:18-cv-07524-MWF Document 23 Filed 09/25/19 Page 3 of 5 Page ID #:18317



 1                 Claim 8 alleging cumulative guilt-phase error is unexhausted to the extent
 2                   it cumulates errors not previously presented to the state court.
 3                 Claim 14.C alleging counsel’s failure to request admonitions or curative
 4                   instructions is unexhausted. The parties agree that Claim 14 is otherwise
 5                   exhausted.
 6                 Claim 17.C alleging prejudicial misconduct by Juror 30 is unexhausted.
 7                   The parties agree that Claim 17 is otherwise exhausted.
 8                 Claim 19 alleging cumulative penalty-phase error is unexhausted to the
 9                   extent it cumulates errors not previously presented to the state court.
10                 Claim 23.B is unexhausted alleging the delay in California’s death penalty
11                   system renders his sentence unconstitutional. The parties agree that Claim
12                   23 is otherwise exhausted.
13                 Claim 24.D.1 alleging that the death verdict is disproportionate in light of
14                   Bennett’s background and characteristics is unexhausted; Claim 24.G
15                   alleging that political considerations dominate the death penalty review
16                   process is unexhausted; and Claim 24.I, alleging the penalty-phase jury
17                   instructions violated Bennett’s rights is unexhausted. The parties agree
18                   that Claim 24 is otherwise exhausted.
19                    DISAGREEMENT ON EXHAUSTION ISSUES
20         The parties agree that claim 2 is exhausted, with the exception of Claim 2.E. The
21   parties submit their respective positions on the exhaustion status of Claim 2.E.
22   A.    Respondent’s Position
23         Bennett has not exhausted Claim 2.E. He has alleged “General allegations of
24   prosecutorial misconduct,” but states he is unaware of facts to support the allegations. He
25   claims he wants to reserve his right to amend the petition if he discovers new evidence to
26   support the allegations. He makes general and vague claims that the prosecutor committed
27   prejudicial misconduct but does not support the claims with any factual or legal support.
28   However, Bennett cannot assert exhaustion by assembling various factual assertions under
                                                  2
 Case 2:18-cv-07524-MWF Document 23 Filed 09/25/19 Page 4 of 5 Page ID #:18318



 1   a general due process umbrella untethered to a specific legal claim. Gray v. Netherland, 518
 2   U.S. 152, 162-63 (1996). “[I]t is not enough to make a general appeal to a constitutional
 3   guarantee as broad as due process to present the “substance” of such a claim to a state
 4   court.” Id. at p. 163; see also Aredondo v. Neven, 763 F.3d 1122, 1138 (9th Cir. 2014) [“To
 5   fairly present a federal claim, a state prisoner must present to the state courts both the
 6   operative facts and the federal legal theories that animate the claim]”.)
 7   B.     Petitioner’s Position
 8          The exhaustion requirement is satisfied if the petitioner has fairly presented the
 9   substance of his federal habeas claim to the state court. Picard v. Connor, 404 U.S. 270, 275
10   (1971). The issue is “whether any of petitioner’s claims is so clearly distinct from the
11   claims he has already presented to the state courts that it may fairly be said that the state
12   courts have had no opportunity to pass on the claim.” Humphrey v. Cady, 405 U.S. 504, 516
13   n.18 (1972). “Exhaustion . . . does not require that a ‘habeas petitioner . . . present to the
14   state courts every piece of evidence supporting his federal claims in order to satisfy the
15   exhaustion requirement.’” Davis v. Silva, 511 F.3d 1005, 1009 (9th Cir. 2008) (emphasis in
16   original) (internal citations omitted). A petitioner need “only provide the state court with
17   the operative facts, that is, ‘all of the facts necessary to give application to the
18   constitutional principle upon which [the petitioner] relies.’” Id.
19          The presentation of supplemental evidence in federal court does not render a claim
20   unexhausted unless it “fundamentally alter[s] the legal claim already considered by the state
21   courts.” Vasquez v. Hillery, 474 U.S. 254, 260 (1986). For new evidence to render a claim
22   unexhausted, the evidence must place the claim “in a significantly different and stronger
23   evidentiary posture than it was when the state courts considered it.” Aiken v. Spalding, 841
24   F.2d 881, 883 (9th Cir. 1988).
25          Sub claim 2.E alleges general allegations of prosecutorial misconduct. Brady v.
26   Maryland, 373 U.S. 83, 87 (1963); Kyles v. Whitley, 514 U.S. 419, 433 (1995); Giglio v. United
27   States, 405 U.S. 150, 154 (1972); U.S. Const. Amends. IV, V, VI, VIII, XIV.
28
                                                      3
 Case 2:18-cv-07524-MWF Document 23 Filed 09/25/19 Page 5 of 5 Page ID #:18319



 1          The state habeas petition in California Supreme Court Case No. S159540 (hereafter
 2   “SHP”) alleged that the facts presented in support of Bennett’s claim that the State
 3   withheld material, exculpatory evidence were among others to be presented after full
 4   discovery, adequate funding, access to the Court’s processes including subpoena power
 5   and other means of discovery and an evidentiary hearing. (SHP at 14.) Thus, the general
 6   allegations in Bennett’s federal petition mirror this language and preserve Bennett’s right to
 7   amend the allegations with additional allegations of misconduct, should he become aware
 8   of facts supporting them. Because the general allegations are substantially similar to
 9   language in the initial state habeas petition, this sub claim has fairly been presented to the
10   state court. Moreover, the arguments contained in Claim 2.E are exhausted because they
11   do not fundamentally change the nature of the claim alleged in the state habeas petition,
12   which broadly asserted Bennett’s sentence of death was rendered in violation of his rights
13   to due process of law. (SHP at 13-14.)
14
15                                             Respectfully submitted,
16                                             HILARY POTASHNER
                                               Federal Public Defender
17
18   DATED: September 25, 2019             By /s/ Saivandana Peterson
19                                            SAIVANDANA PETERSON
                                              LAUREN COLLINS
20                                            Deputy Federal Public Defenders
                                              Attorneys for Petitioner
21
22                                             XAVIER BECERRA
                                               Attorney General of California
23                                             HOLLY WILKENS
                                               Supervising Deputy Attorney General
24
25   DATED: September 25, 2019             By /s/ Annie Featherman Fraser
                                              ANNIE FEATHERMAN FRASER
26                                            Deputy Attorney General
                                              Attorneys for Respondent
27
28
                                                    4
